Name: Commission Regulation (EEC) No 3442/90 of 29 November 1990 adopting interim protective measures in regard to applications for STM licences for milk and milk products lodged between 19 and 24 November 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 90 Official Journal of the European Communities No L 333/19 COMMISSION REGULATION (EEC) No 3442/90 of 29 November 1990 adopting interim protective measures in regard to applications for STM licences for milk and milk products lodged between 19 and 24 November 1990 the products concerned, to issue licences up to a percen ­ tage of the quantities applied for cateogry 4 and to suspend all further issuing of licences for the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 608/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten ('), as last amended by Regulation (EEC) No 3102/90 (2), fixes the indicative ceilings for milk sector products for 1990 and splits these up into monthly ceilings ; Whereas applications for STM licences for cheese of cate ­ gory 4 lodged between 19 and 24 November 1990 relate to quantities higher than the ceiling set for the fourth quarter ; Whereas Article 85 ( 1 ) of the Act of Accession states that the Commission may take interim protective measures necessary by an emergency procedure where the situation indicates that the initiative ceiling will be attained or exceeded ; whereas to this it is necessary, as an interim protective measure, in view of the number of requests, for HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences as referred to in Regulation (EEC) No 606/86 lodged between 19 and 24 November 1990 and notified to the Commission for milk products falling within category 4 of CN code ex 0406 are hereby accepted up to a percentage of 14,325 % . 2. The issuing of STM licences is hereby provisionally suspended for products falling with category 4, above the percentage referred to in paragraph 1 . Article 2 This Regulation shall enter into force on 30 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58, 1 . 3 . 1986, p. 28 . 0 OJ No L 296, 27. 10. 1990, p. 24.